Citation Nr: 1332277	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-16 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO denied the Veteran's claim for service connection for depression, anxiety, bilateral hearing loss, and tinnitus.  

Thereafter, the Veteran entered a notice of disagreement as to the denial of all issues; however, in an April 2010 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus.  As such was a full grant of the benefit sought on appeal with respect to such issues, they are not before the Board.

The RO has defined the issues as entitlement to service connection for depression and entitlement to service connection for anxiety; however, the Board has recharacterized the issues to entitlement to service connection for an acquired psychiatric disorder as noted on the title page of this decision as the record reflects additionally diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the virtual file reveals that with the exception of the Appellate Brief, there is no additional evidence pertinent to the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

In his October 2008 claim for service connection, the Veteran reported experiencing depression and anxiety since service.  He indicated that he was belittled during boot camp because his father was a Colonel in the Army, and that every time he made a mistake, he was subjected to criticism in front of everyone.  Therefore, he claims that service connection for an acquired psychiatric disorder is warranted. 

As an initial matter the Board finds that a remand is necessary in order to obtain the Veteran's service personnel records.  In this regard, in a May 2010 private medical evaluation, Dr. Yason reported that the Veteran struggled throughout his time in the Army and experienced symptoms of irritability, rage episodes, inability to concentrate, and erratic sleeping patterns.  He further indicated that the Veteran had numerous problems with his supervisors and was ultimately threatened with a court martial.  While the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to a psychiatric disorder, the Board finds that a remand is necessary in order to obtain his service personnel records as such may address the types of difficulty the Veteran had during service, to include issues with his supervisors and/or a possible court martial.  

Additionally, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his acquired psychiatric disorder.  In this regard, while his service treatment records fail to document psychiatric symptoms, the Veteran is competent to describe his in-service experiences and symptoms.  Additionally, private and VA treatment records reflect current treatment for various acquired psychiatric disorders.  Furthermore, in his May 2010 evaluation, Dr. Yason noted the Veteran's reported history, conducted a mental status examination, and opined that the Veteran's mood disorder was service-connected on the basis that he started having symptoms while he was still in the service in the late 1960's that continued and escalated over the years.  Therefore, the Veteran should be afforded a VA examination so as to determine the current nature and etiology of his acquired psychiatric disorder.

Finally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare providers who have treated him for an acquired psychiatric disorder.  In this regard, the record reflects that the Veteran receives such treatment from private physicians Dr. Yason and Dr. Arthur as well as through the Tampa and Brooksville, Florida, VA facilities.  Thereafter, all identified treatment records, to include VA records dated from January 2010 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service personnel records from any appropriate source.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

2.  Request that the Veteran identify any VA or non-VA healthcare providers who have treated him for an acquired psychiatric disorder.  After obtaining any necessary authorization forms, obtain all identified records, to include those from Drs. Yason and Arthur as well as from the Tampa and Brookville VA facilities dated from January 2010 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

3.  After completing the above development and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not that any such disorder is related to the Veteran's military service, to include his alleged mistreatment during boot camp and by his supervisors.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder and the continuity of symptomatology as well as Dr. Yason's May 2010 opinion.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

